669 N.W.2d 313 (2003)
257 Mich. App. 622
In re Ellen COMBS, Deceased.
Elaine V. Hamilton, Personal Representative of the Estate of Ellen Combs, Deceased, Appellee,
v.
Eloise Elser and Louise Michael, Appellants.
Docket No. 237358.
Court of Appeals of Michigan.
Submitted May 13, 2003, at Lansing.
Released for Publication September 18, 2003.
Decided July 24, 2003, at 9:00 a.m.
Stevens & Hayes (by Joseph W. Hayes), Coldwater, for the estate of Ellen Combs.
*314 Patrick K. Rocchio, Coldwater, for Eloise Elser and Louise Michael.
Before: WHITBECK, C.J., and WHITE and DONOFRIO, JJ.
WHITBECK, C.J.
Appellants Eloise Elser and Louise Michael appeal as of right an order distributing the proceeds from a wrongful death action to decedent Ellen Combs' children. Because we conclude that appellants are not "children of the deceased's spouse" under M.C.L. § 600.2922(3)(b), we affirm. We decide this case without oral argument pursuant to MCR 7.214(E).

I. Basic Facts And Procedural History
Ellen Combs was involved in an automobile accident on December 16, 1998, and died on December 27, 1998, from injuries she sustained in the accident. In a will dated September 14, 1992, Combs left her property in equal shares to her four children. Combs' husband, Arlie Combs, was the father of appellants, and Combs was their stepmother. Arlie Combs predeceased Ellen Combs, dying on July 31, 1992.
The estate pursued a wrongful death action against the other driver involved in the accident. The action was settled for $160,000. Appellee Elaine Hamilton, personal representative of Combs' estate, proposed an equal division of the estate among the four children. Appellants filed an objection, asserting that they were entitled to a share of the proceeds under § 2922. Hamilton argued that appellants lacked standing to assert an interest in the proceeds of the wrongful death action. The probate court agreed, concluding that § 2922 did not grant children of a deceased spouse standing to assert a claim on the proceeds of the wrongful death action.

II. Standard Of Review
The interpretation of a statute is a question of law that we review de novo.[1]

III. MCL 600.2922(3)
Appellants assert that they are entitled to a portion of the proceeds of the wrongful death action under subsection 2922(3), which provides in part:
(3) Subject to sections 2802 to 2805 of the estates and protected individuals code, 1998 PA 386, M.C.L. § 700.2802 to 700.2805, the person or persons who may be entitled to damages under this section shall be limited to any of the following who suffer damages and survive the deceased:
(a) The deceased's spouse, children, descendants, parents, grandparents, brothers and sisters, and, if none of these persons survive the deceased, then those persons to whom the estate of the deceased would pass under the laws of intestate succession determined as of the date of death of the deceased.
(b) The children of the deceased's spouse.
The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature.[2] The first step in determining legislative intent is to review the language of the statute.[3] If the language is clear and unambiguous, we assume that the Legislature intended its *315 plain meaning, and we enforce the statute as written.[4]
Applying the plain meaning of this provision to the facts of this case, we conclude that appellants are not the "children of the deceased's spouse" because the deceased, Ellen Combs, had no spouse at the time of her death. A "spouse" is a married person.[5] In this case, Arlie Combs, Ellen Combs' husband, had passed away several years earlier, and his death ended their marriage.[6] For this reason, we conclude that appellants are not entitled to a portion of the proceeds of the wrongful death action under M.C.L. § 600.2922(3).
Affirmed.
DONOFRIO, J., concurred.
WHITE, J., (dissenting).
I respectfully dissent. The statute is ambiguous. While the introductory portion of M.C.L. § 600.2922(3) makes clear that only those persons who survive the deceased are entitled to damages, subsection 2922(3) does not clarify whether "the children of the deceased's spouse" refers only to the children of a surviving spouse of the deceased. Because the statute is ambiguous, and the court has the ability to determine which children of a deceased spouse truly suffered loss,[1] and which did not, I would not hold that the children of the deceased's deceased spouse are never proper claimants under subsection 2922(3)(b).
NOTES
[1]  In re MCI Telecom Complaint, 460 Mich. 396, 413, 596 N.W.2d 164 (1999).
[2]  Frankenmuth Mut. Ins. Co. v. Marlette Homes, Inc., 456 Mich. 511, 515, 573 N.W.2d 611 (1998).
[3]  In re MCI, supra at 411, 596 N.W.2d 164.
[4]  Stanton v. Battle Creek, 466 Mich. 611, 615, 647 N.W.2d 508 (2002).
[5]  See Cornwell v. Dep't of Social Services, 111 Mich.App. 68, 70, 315 N.W.2d 150 (1981), citing Webster's New Collegiate Dictionary (1976).
[6]  See, e.g., Tiedman v. Tiedman, 400 Mich. 571, 576, 255 N.W.2d 632 (1977); Byington v. Byington, 224 Mich.App. 103, 109, 568 N.W.2d 141 (1997) ("Marriage is a status that legally terminates ... upon the death of a spouse or upon entry of a judgment of divorce.").
[1]  In some cases, the relationship between the children of the deceased's deceased spouse may be the deceased's primary familial relationship; e.g., where the deceased has no children of his or her own, or is estranged from those children, and has had a close relationship with his or her deceased spouse's children. Or, even where the deceased has children, the marriage with the deceased spouse may have been long-term and the two families thoroughly integrated to the point where all children related to both spouses as their "parents" until and after the death of the deceased's spouse; or the potential claimants may be minors who had been raised by their natural parent and the deceased, and had continued to live with the deceased after their parent's death.